Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 1 of 25 PageID 52




               IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION



 SCOTT WYNN, an individual,                     Civil Action
                                                No. 3:21-cv-00514-MMH-JRK
                   Plaintiff,

                     v.

 TOM VILSACK, in his official capacity as
 U.S. Secretary of Agriculture; ZACH
 DUCHENEAUX, in his official capacity
 as Administrator, Farm Service Agency,

                   Defendants.


      PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION


      Plaintiff Scott Wynn moves pursuant to Fed. R. Civ. P. 65 for a

preliminary injunction enjoining Defendants Tom Vilsack, in his official

capacity as U.S. Secretary of Agriculture, and Zach Ducheneaux, in his official

capacity as Administrator of the Farm Service Agency, from enforcing the

“socially disadvantaged” provisions of Section 1005 of the American Rescue

Plan Act of 2021. Defendants should be enjoined from limiting loan assistance

to only “socially disadvantaged” farmers and ranchers under Section 1005 or,

in the alternative, enjoined from enforcing Section 1005 in its entirety.




                                       1
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 2 of 25 PageID 53




                              INTRODUCTION

      Section 1005 of the American Rescue Plan Act of 2021 provides loan

assistance to a subset of farmers and ranchers based on a single characteristic:

their race. It assumes that all farmers and ranchers who are Black/African

American,    American    Indian,   Alaskan    native,   Hispanic/Latino,   Asian

American, or Pacific Islander are “socially disadvantaged,” and it requires

Defendants to provide them with a payment of up to 120 percent of their

outstanding farm loans as of January 1, 2021. White farmers and ranchers are

categorically excluded, regardless of their individual circumstances. Plaintiff

Scott Wynn, a Florida farmer, is ineligible for loan assistance under Section

1005 because he is white.

      This Court should issue a preliminary injunction preventing Defendants

from implementing a racially discriminatory loan assistance program. All four

elements of the preliminary injunction standard are satisfied. Most

importantly, Mr. Wynn is likely to succeed on the merits of his claims. Because

Section 1005 distributes benefits by race, it is subject to strict scrutiny. Under

this stringent standard, Defendants must show that Section 1005’s racial

classifications are narrowly tailored to further a compelling governmental

interest. They cannot do so. Although the government may be allowed to use

racial classifications to redress specific instances of racial discrimination,

Section 1005 grants loan assistance to every farmer and rancher that belongs


                                        2
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 3 of 25 PageID 54




to a “socially disadvantaged” racial group, while excluding every farmer and

rancher that does not. Section 1005’s crude treatment of individuals violates

the equal protection component of the Fifth Amendment.

         The other preliminary injunction factors are also met. Mr. Wynn will

suffer irreparable harm in the absence of preliminary injunctive relief because,

due to sovereign immunity, monetary relief is unavailable. And because his

constitutional rights hang in the balance, the equities are in his favor and an

injunction is in the public interest. A preliminary injunction is warranted to

ensure that any distribution of funds under Section 1005 is done in a manner

consistent with the Constitution.

                                   BACKGROUND

    I.     Section 1005 of the American Rescue Plan Act of 2021

           A.    Text and Operation of Section 1005

         Section 1005 1 directs the Secretary of Agriculture to “pay off” the

outstanding farm loans 2 of each “socially disadvantaged farmer or rancher . . .

in an amount up to 120 percent of the outstanding indebtedness . . . as of

January 1, 2021.” § 1005(a)(2). A “socially disadvantaged farmer or rancher” is

“a farmer or rancher who is a member of a socially disadvantaged group.”


1All citations to “Section 1005” or “§ 1005” refer to § 1005 of the American Rescue Plan Act
of 2021, Pub. L. No. 117-2, 135 Stat. 4.
2Qualifying farm loans include most loan types issued or guaranteed by the Farm Service
Agency, including direct ownership loans, operating loans, and farm storage facility loans.
See § 1005(a)(2), (b)(1).


                                             3
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 4 of 25 PageID 55




§ 1005(b)(3) (incorporating the definition in 7 U.S.C. § 2279(a)(5)). A “socially

disadvantaged group” is “a group whose members have been subjected to racial

or ethnic prejudice because of their identity as members of a group without

regard to their individual qualities.” 7 U.S.C. § 2279(a)(6).

       USDA’s website makes clear what this means in practice: “Eligible

borrowers include those who identify as one or more of the following:

Black/African American, American Indian, Alaskan native, Hispanic/Latino,

Asian American, or Pacific Islander.” 3 That list mirrors USDA regulations that

define the term “socially disadvantaged group.” 4 It also includes every

race/ethnicity recognized by USDA except for “White.” 5

           B.     Congressional Purpose in Enacting Section 1005

       Congress did not include findings to explain its purpose in enacting the

race-based loan assistance provisions in Section 1005. Yet the proposed (but

never enacted) Senate Bill 278, which included a “debt forgiveness” provision

similar to Section 1005’s, may shed light on congressional intent. See


3 U.S. Dep’t of Agric., American Rescue Plan Debt Payments, https://www.farmers.gov/
americanrescueplan (last visited May 24, 2021). Plaintiff requests that the Court take
judicial notice of all government websites cited in this motion. See Coastal Wellness Ctrs.,
Inc., v. Progressive Am. Ins. Co., 309 F. Supp. 3d 1216, 1220 & n.4 (S.D. Fla. 2018) (“The
Court may take judicial notice of government publications and website materials.”).
4See, e.g., 7 C.F.R. § 760.107(b)(1) (“Socially disadvantaged groups include the following and
no others unless approved in writing . . . : (i) American Indians or Alaskan Natives, (ii) Asians
or Asian–Americans, (iii) Blacks or African Americans, (iv) Native Hawaiians or other Pacific
Islanders, and (v) Hispanics.”); id. § 1410.2(b) (same).
5 See U.S. Dep’t of Agric., Customer Data Worksheet (form AD-2047) at 1, https://www.
farmers.gov/sites/default/files/documents/AD2047-01192021.pdf.


                                               4
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 5 of 25 PageID 56




Emergency Relief for Farmers of Color Act of 2021, S. 278, 117th Cong. §§ 3, 4

(“SB 278”) (introduced February 8, 2021).

      The stated purpose of SB 278’s proposed debt forgiveness provision was

“to address the historical discrimination against socially disadvantaged

farmers and ranchers and address issues relating to the Coronavirus Disease

2019 (COVID-19).” Id. § 4(a). SB 278 included proposed findings on alleged

“systemic racism that has hindered farmers of color for generations” and an

alleged “pattern of discrimination at the Department of Agriculture against

Black farmers, Indigenous farmers, and farmers of color.” Id. § 2(3), (10).

      To support these broad assertions, SB 278 listed an assortment of

factors, everything from the historical removal of Native Americans from their

traditional lands, to title issues arising from Black farmers’ distrust of the legal

system during Reconstruction and Jim Crow, to USDA’s discrimination

against Hispanic farmers in credit and loan transactions. Id. § 2(2)–(9). It also

stated that “numerous reports over 60 years have shown a consistent pattern

of discrimination at the Department of Agriculture against Black farmers,

Indigenous farmers, and farmers of color.” Id. § 2(10).

      SB 278 did not, however, include any specific findings or examples of

discrimination against farmers or ranchers who are Asian American,

Hawaiian, or Pacific Islander. And despite its stated goal of “address[ing]

issues relating to” COVID-19, it did not include any proposed findings about


                                         5
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 6 of 25 PageID 57




COVID-19, such as an assertion that “socially disadvantaged” farmers and

ranchers have been unable to access pandemic-related relief funds.

            C.     The Federal Government’s Response to Alleged
                   Historical Discrimination Against Minority Farmers

          For decades, there has been an extensive federal response to allegations

of discrimination by USDA against minority farmers and ranchers. As one

example, the 1990 Farm Bill established the Outreach and Assistance for

Socially Disadvantaged Farmers and Ranchers Program (known as the “2501

Program”). See Food, Agriculture, Conservation, and Trade Act of 1990, Pub.

L. No. 101–624, § 2501, 104 Stat. 3359. According to USDA, the 2501 Program

is intended to “provide outreach and technical assistance for underserved

farmers, ranchers, and foresters” and “has awarded 533 grants totaling more

than $138 million.” 6 These grants “have helped reach socially disadvantaged

agricultural producers—farmers and ranchers who have experienced barriers

to service due to racial or ethnic prejudice.” 7 The 2018 Farm Bill substantially

expanded funding for the 2501 Program. See Agricultural Improvement Act of

2018, Pub. L. No. 115-334, 132 Stat. 4490.

          Additionally, USDA has paid massive sums to settle class action lawsuits

alleging that it engaged in lending discrimination. Perhaps best known is the


6 Socially Disadvantaged Farmers and Ranchers, https://www.usda.gov/partnerships/
socially-disadvantaged-farmers-and-ranchers (last visited May 24, 2021).
7   Id.


                                          6
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 7 of 25 PageID 58




Pigford litigation, where USDA paid out around $1 billion to a class of

approximately 23,000 Black farmers under a consent decree. See Pigford v.

Glickman, 185 F.R.D. 82 (D.D.C. 1999) (approving consent decree), aff’d, 206

F.3d 1212 (D.C. Cir. 2000). A subsequent class action settlement provided relief

for Black farmers who were too late to file claims under Pigford. See In re Black

Farmers Discrimination Litig., 856 F. Supp. 2d 1 (D.D.C. 2011), as amended

(Nov. 10, 2011) (approving settlement). Similarly, in Keepseagle v. Veneman,

the court approved a class action settlement in a case brought by Native

American farmers and ranchers. See Order, Keepseagle v. Vilsack, No. 99-cv-

3119 (D.D.C. Apr. 28, 2011). And the Department of Justice and USDA have

established an administrative process to resolve the claims of Hispanic farmers

and ranchers who asserted that they were discriminated against when seeking

USDA farm loans. 8

      Congress has strongly supported these settlement efforts. In 1998,

Congress suspended application of the two-year statute of limitations, allowing

claimants to assert decades-old instances of discrimination. See Omnibus

Consolidated and Emergency Supplemental Appropriations Act, 1999, Pub. L.



8 See Press Release, Department of Justice and USDA Announce Process to Resolve
Discrimination Claims of Hispanic and Women Farmers (Feb. 25, 2011), https://www.justice.
gov/opa/pr/department-justice-and-usda-announce-process-resolve-discrimination-claims-
hispanic-and-women; see also Defs.’ Eleventh Status Report, Cantu v. United States, No.
1:11CV00541 (D.D.C. Oct. 26, 2015) (explaining that the administrative process had
approved 3,210 claims made by women and Hispanic farmers and ranchers).


                                           7
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 8 of 25 PageID 59




No. 105–277, § 741, 112 Stat. 2681 (1998). The 2008 Farm Bill stated that it

was the “sense of Congress” that all pending discrimination claims and class

actions brought against USDA should be “resolved in an expeditious and just

manner.” Food, Conservation, and Energy Act of 2008, Pub. L. No. 110–246,

§ 14011, 122 Stat. 1651. Accordingly, that bill (1) imposed a moratorium on

acceleration and foreclosure proceedings against farmers or ranchers who

alleged discrimination by USDA and (2) appropriated $100 million to settle the

Pigford discrimination claims. Id. § 14012. Just two years later, Congress

appropriated an additional $1.15 billion for that purpose. Claims Resolution

Act of 2010, Pub. L. No. 111-291, § 201, 124 Stat. 3064.

   II.     Plaintiff and Procedural History

         Plaintiff Scott Wynn is a farmer in Jennings, Florida. Wynn Decl. ¶¶ 2–

3. He has owned a farm since 2006. Id. ¶ 3. In the past, he has farmed peanuts,

sweet potato, corn, and cotton, but he now primarily farms cattle and hay. Id.

¶ 4. To finance his farming operations, Mr. Wynn has obtained multiple farm

loans, including farm operating loans from the Farm Service Agency. Id. ¶ 5.

These loans had outstanding balances as of January 1, 2021. Id. Mr. Wynn’s

payments for outstanding farm loans constitute a large portion of his monthly

income. Id. ¶ 6. Without those payments, he could use those funds to invest in

his farm, expand his business, or support his family. Id. Mr. Wynn would be

eligible for repayment or forgiveness on his farm loans under Section 1005 if


                                        8
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 9 of 25 PageID 60




he were any race other than white; he is ineligible solely because he is white.

Id. ¶¶ 7–9.

      Mr. Wynn filed a Complaint for declaratory and injunctive relief on

May 18, 2021. Compl., ECF No. 1. Mr. Wynn alleges that Section 1005 violates

both the equal protection component of the Due Process Clause of the Fifth

Amendment to the United States Constitution and the Administrative

Procedure Act (APA) by unlawfully discriminating against Mr. Wynn on the

basis of race. Id. ¶¶ 50–67. Mr. Wynn seeks an injunction preventing

Defendants from distributing benefits under Section 1005 in a race-based

manner—either by enjoining them from providing those benefits only to

“socially disadvantaged” farmers and ranchers or, in the alternative, enjoining

them from enforcing Section 1005 in its entirety.

                         STANDARD OF DECISION

      To obtain a preliminary injunction, the moving party must establish four

elements: “(1) a substantial likelihood of success on the merits; (2) a substantial

threat of irreparable injury; (3) that the threatened injury to the plaintiff

outweighs the potential harm to the defendant; and (4) that the injunction will

not disserve the public interest.” Friedenberg v. Sch. Bd. of Palm Beach Cty.,

911 F.3d 1084, 1090 (11th Cir. 2018) (quotation omitted). The balance-of-

harms and public interest factors “merge” when “the Government is the

opposing party.” Swain v. Junior, 961 F.3d 1276, 1293 (11th Cir. 2020).


                                        9
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 10 of 25 PageID 61




                                 ARGUMENT

   I.     Mr. Wynn Is Likely to Prevail on the Merits

        Mr. Wynn will likely be able to prove that Defendants’ implementation

of the “socially disadvantaged” provisions of Section 1005 violates both the

Fifth Amendment’s Due Process Clause and the Administrative Procedure Act.

See Compl. ¶¶ 50–67. “Both the Supreme Court and [Eleventh Circuit] have

made clear that racial classifications, whatever the motivation for enacting

them, are highly suspect and rarely withstand constitutional scrutiny.”

Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1243 (11th Cir. 2001).

All such classifications are subject to strict scrutiny because they are “simply

too pernicious to permit any but the most exact connection between

justification and classification.” Parents Involved in Cmty. Schs. v. Seattle Sch.

Dist. No. 1, 551 U.S. 701, 720 (2007) (internal quotations omitted).

        Both the statute and the USDA are clear that “social[ ] disadvantage”

refers to a person’s membership in a racial group, rather than his individual

characteristics. Defendants thus must show that the racial classification both

(1) furthers a compelling governmental interest and (2) is narrowly tailored to

further that interest. Adarand Constructors, Inc. v. Pena., 515 U.S. 200, 220

(1995). They cannot do either.




                                       10
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 11 of 25 PageID 62




          A.     Section 1005 Does Not Further a Compelling Interest

       The compelling interest requirement is designed to “assur[e] that the

legislative body is pursuing a goal important enough to warrant use of a highly

suspect tool.” Ensley Branch, NAACP v. Seibels, 31 F.3d 1548, 1564–65 (11th

Cir. 1994) (quoting City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493

(1989) (plurality op.)). The Supreme Court has recognized only one relevant

interest compelling enough to justify racial classifications: remedying the

effects of past or present de jure discrimination. Parents Involved, 551 U.S. at

720–22; see also Ensley, 31 F.3d at 1577 (“The Constitution tolerates race-

based remedies only when they are necessary either to remedy past

discrimination or to correct present discrimination . . . .”). 9 To establish a

compelling interest in remedying the effects of de jure discrimination,

Defendants cannot simply rely on an “amorphous claim,” but must set forth “a

strong basis in evidence for their conclusion that race-based affirmative action

is necessary.” Ensley, 31 F.3d at 1552, 1565. Defendants cannot make such a

showing here, for three main reasons.

       First, “a generalized assertion that there has been past discrimination

in an entire industry provides no guidance for a legislative body to determine




9 The Supreme Court has also discussed obtaining the educational benefits of diversity in
higher education as a compelling interest, see Parents Involved, 551 U.S. at 722, but that is
plainly inapplicable here.


                                             11
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 12 of 25 PageID 63




the precise scope of the injury it seeks to remedy.” Croson, 488 U.S. at 498.

Here, Congress provided no findings as to how many minority farmers and

ranchers have suffered racial discrimination in any “relevant market”—be it

farming in general or farm loans in particular. Id. at 502. And Congress failed

to credit the federal government’s significant and sustained efforts to remedy

the historical lending discrimination alleged in proposed SB 278. 10 As

discussed above, supra Background Part I.C, the 2501 Program has awarded

over $100 million in grants in an effort to assist “farmers and ranchers who

have experienced barriers to service due to racial or ethnic prejudice.” And the

federal government has paid out over $1 billion to settle and resolve Pigford,

Keepseagle, and other litigation regarding alleged loan discrimination against

Black, Native American, and Hispanic farmers and ranchers. Congress has

supported these efforts by suspending statutes of limitation and allocating

funds to settle discrimination claims.

       These efforts undermine any current interest in enacting the loan

assistance plan in Section 1005 to remedy past lending discrimination by

USDA. Cf. Parents Involved, 551 U.S. at 721 (noting that once the defendant

school district “achieved unitary status” and thereby “remedied the




10Section 1005 does not explain the basis for its loan assistance program, making Congress’s
purpose uncertain. However, Defendants presumably will seek to justify the statute using
the interests referenced in SB 278.


                                            12
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 13 of 25 PageID 64




constitutional wrong that allowed race-based assignments,” “[a]ny continued

use of race must be justified on some other basis”).

      Second, the assertion (such as can be found on a USDA website) 11 that

“socially   disadvantaged     farmers    and    ranchers     have   faced    systemic

discrimination with cumulative effects” does not provide a compelling interest

that can justify Section 1005’s race-based distinction. See also SB 278 § 2(3)

(alleging “systemic racism that has hindered farmers of color for generations”).

More than 40 years ago, the Supreme Court rejected the use of race-conscious

remedies to combat “systemic injustice” because it was “an amorphous concept

of injury that may be ageless in its reach into the past.” Regents of Univ. of Cal.

v. Bakke, 438 U.S. 265, 307 (1978) (controlling opinion of Powell, J.); see also

Shaw v. Hunt, 517 U.S. 889, 909–10 (1996) (“[A]n effort to alleviate the effects

of societal discrimination is not a compelling interest.”). The same is true here:

amorphous allegations of “systemic discrimination” cannot substitute for a

concrete showing of specific instances of discrimination. See Ensley, 31 F.3d at

1552, 1565 (an “amorphous claim of societal discrimination” is insufficient).

      A federal district court in Texas recently granted a temporary

restraining order against the Small Business Administration’s (SBA)

implementation of a similar provision of the American Rescue Plan Act of 2021.


 AskUSDA – American Rescue Plan of 2021 (May 14, 2021), https://ask.usda.gov/s/article/
11

American-Rescue-Plan-Act-of-2021.


                                          13
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 14 of 25 PageID 65




See Order, ECF No. 11, Greer’s Ranch Café v. Guzman, No. 4:21-cv-00651-O

(N.D. Tex. May 18, 2021). That provision directed the SBA to prioritize grants

to restaurant owners who are members of socially disadvantaged groups,

which included racial minorities. Id. at 2–3. 12 The court rejected SBA’s

argument that it had a compelling interest in applying race-based remedies

because Congress had failed to identity the “industry specific evidence” that is

necessary to show “a strong basis in evidence.” Id. at 12 (quotation omitted).

The same is true here.

       Third, although SB 278 indicated it was intended to “address issues

relating to the Coronavirus Disease 2019 (COVID-19),” SB 278, § 4(a), that

cannot provide a compelling interest for Section 1005’s race-based distinction.

SB 278 does not mention COVID-19 again or provide any evidence—let alone

a “strong basis in evidence”—regarding the effect of COVID-19 on “socially

disadvantaged” farmers and ranchers. More fundamentally, responding to a

disease or pandemic has never been recognized as a permissible basis for

government discrimination on the basis of race.

          B.     Section 1005 Is Not Narrowly Tailored

       Even if there were a compelling interest that could justify a race-based

loan assistance program, any such program must be narrowly tailored to


12 The SBA program only applied a presumption that racial minorities are “socially
disadvantaged.” See 13 C.F.R. § 124.103. In contrast, under Section 1005, race is conclusive.


                                             14
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 15 of 25 PageID 66




ensure that the use of racial preferences is a “last resort.” Eng’g Contractors

Ass’n of S. Fla. Inc. v. Metro. Dade Cty., 122 F.3d 895, 926 (11th Cir. 1997). The

narrow tailoring inquiry “must be intrusive, and focused very closely and in a

very precise way on the specific terms of the regulation or policy under review,

because only with that kind of searching examination can a court ensure that

the defendant’s use of race is truly as narrow as the Constitution requires.”

Johnson, 263 F.3d at 1251. A “searching examination” shows that Section

1005’s race-based restriction is not narrowly tailored, in at least three ways.

             1.     Section 1005 uses a rigid race-based remedy

      The rigid and categorical nature of Section 1005’s loan assistance

program shows that it is not narrowly tailored. See Johnson, 263 F.3d at 1255

(finding no narrow tailoring where the government used a “rigid, mechanical

approach to considering race”). Under Section 1005, every farmer or rancher

who is a racial minority qualifies for loan forgiveness—regardless of evidence

of need or past discrimination. Indeed, a minority farmer who acknowledges

that he has never been discriminated against in farm loans, farming, or

elsewhere would still unquestionably qualify for loan assistance under Section

1005. Likewise, minority farmers who have already obtained redress for past

discrimination would still qualify for loan assistance under Section 1005. 13


13 See American Rescue Plan Debt Payments FAQ, https://www.farmers.gov/
americanrescueplan/arp-faq (last updated May 21, 2021) (“Question 3: I was a successful



                                          15
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 16 of 25 PageID 67




Thus, the relief provided for in Section 1005 has “no logical stopping point.”

Croson, 488 U.S. at 498 (quotation omitted). By contrast, a white farmer cannot

qualify for loan assistance under Section 1005 no matter how significant his

need or how dire his individual circumstances. This rigid and categorical race-

based classification cannot satisfy narrow tailoring. 14

              2.      Section 1005 arbitrarily benefits members of certain
                      racial groups

       Section 1005 “gives an arbitrary or disproportionate benefit to members

of the favored racial groups.” Johnson, 263 F.3d at 1253. The evidence cited in

SB 278 suggests at most that some minority farmers and ranchers have

historically been discriminated against in applying and qualifying for farm

loans. But Section 1005 does not directly address this problem by targeting

relief to those who were discriminated against. Indeed, by definition, its loan

assistance program can only apply to those who have successfully acquired

farm loans, not those who were unable to obtain farm loans due to




claimant in a class action settlement (e.g., Pigford, Keepseagle), and received debt
forgiveness. I have secured one of the eligible loans, do I still qualify? [Answer:] Yes, if you
have eligible indebtedness as of January 1, 2021.”).
14The rigid racial classification here contrasts with the federal contracting preference for
“disadvantaged business entities” (DBEs), which some courts have found narrowly tailored
because “[t]hough the minority groups in question are given presumptive DBE status across
the board, the federal regulations ultimately require individualized determinations.”
Midwest Fence Corp. v. U.S. Dep’t of Transp., 840 F.3d 932, 945 (7th Cir. 2016). In the
Seventh Circuit’s view, this ensures that the program “requires states to extend benefits only
to those who are actually disadvantaged.” Id. at 946. Section 1005 contains no such
safeguard.


                                              16
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 17 of 25 PageID 68




discrimination. 15 That blunderbuss approach necessarily and arbitrarily

excludes those who would have suffered most from lending discrimination,

making it an exceedingly poor fit for remedying the problem alleged in SB 278.

       Furthermore, the “random inclusion of racial groups” for which there is

no evidence of past discrimination demonstrates that a program is not

narrowly tailored. See Croson, 488 U.S. at 506. Although proposed findings in

SB 278 refer to alleged instances of lending discrimination against Black and

Hispanic farmers, Section 1005 provides loan assistance for every minority

race—including Asian Americans and Pacific Islanders, for whom SB 278

provides no particularized evidence of discrimination. Farmers and ranchers

who are members of any racial group recognized by USDA other than “White”

qualify for loan assistance under Section 1005, regardless of whether there is

evidence that group members have suffered racial discrimination in farm loan

administration. This “suggests that perhaps [Congress’s] purpose [in enacting

Section 1005] was not in fact to remedy past discrimination.” Croson, 488 U.S.

at 506.

       The Eleventh Circuit decision in Howard v. McLucas, 871 F.2d 1000

(11th Cir. 1989), provides a valuable contrast. There, the court found a plan to




15  See American Rescue Plan Debt Payments FAQ, https://www.farmers.gov/
americanrescueplan/arp-faq (“If you do not have a current farm loan, you are not eligible for
debt relief under Section 1005 . . . .”).


                                             17
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 18 of 25 PageID 69




consider race in the promotion of employees who had suffered from

discrimination to be narrowly tailored because (1) the plan was “directed only

to the wage grades where discrimination had occurred” and (2) the company

promoted precisely the same number of employees that could be shown to have

been adversely impacted by past discriminatory promotion practices. Id. at

1008–09. Here, Section 1005’s loan forgiveness program applies to every

minority farmer with a farm loan, regardless of the value of the loan, when the

loan was acquired (as long as it had an outstanding balance on January 1,

2021), or whether there is any concrete evidence of racial discrimination. This

arbitrary and disproportionate benefit does not satisfy narrow tailoring.

            3.    Section 1005 ignores available race-neutral
                  alternatives

      The narrow tailoring analysis requires Defendants to engage in “serious,

good faith consideration of workable race-neutral alternatives” that would

allow them to achieve the interest they believe to be compelling. Grutter v.

Bollinger, 539 U.S. 306, 339 (2003). This will ordinarily involve proof “that

Congress had carefully examined and rejected race-neutral alternatives.”

Croson, 488 U.S. at 507. Yet here, there is no indication that Congress

considered race-neutral alternatives before selecting a blanket policy of loan

repayment for all farmers and ranchers who are racial minorities. See Virdi v.

DeKalb Cty. Sch. Dist., 135 F. App’x 262, 268 (11th Cir. 2005) (finding no



                                      18
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 19 of 25 PageID 70




narrow tailoring where “there is no evidence that the District considered race-

neutral alternative means of tracking its activities”); Johnson, 263 F.3d at

1259 (concluding that the defendant “fails to show on this record that it

meaningfully considered, let alone rejected as insufficient, any wholly race-

neutral alternatives to the [challenged] race-conscious admissions policy”).

      That omission is especially devastating because such alternatives appear

readily available. For example, if Congress believed that there was ongoing

lending discrimination that disproportionately affected minority farmers, it

could have tailored a remedy to meet that problem, such as by ramping up

enforcement of antidiscrimination laws or enhancing its oversight of USDA’s

lending practices. It could also have allocated additional settlement funds or

eliminated statutes of limitations or other legal obstacles for those who could

show concrete evidence of discrimination. Or, if there was ongoing concern

about the ability of minority farmers to access farm loans in the first place,

Congress could have increased outreach or funding for such loans.

      Similarly, if Congress’s intent was to help individually disadvantaged

farmers and ranchers (including those impacted by COVID-19), there are

several obvious race-neutral alternatives. It could have directed Defendants to

extend loan forgiveness based on a showing of severe economic need. Or it could

have relied on income-to-debt ratios or similar metrics to identify farmers and

ranchers who could most benefit from loan assistance. Even if these


                                      19
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 20 of 25 PageID 71




alternatives would have required additional investigation or the dedication of

additional administrative resources, an “interest in avoiding the bureaucratic

effort necessary to tailor remedial relief . . . cannot justify a rigid line drawn

on the basis of a suspect classification.” Croson, 488 U.S. at 508. Congress’s

failure to consider available alternatives is convincing proof that Section 1005’s

loan assistance program is not narrowly tailored. Instead, the text and history

of Section 1005 are a clear indication that Congress is “committed . . . to using

race” until “it is precluded from doing so.” Johnson, 263 F.3d at 1259. That

approach cannot survive the narrow tailoring inquiry.

   II.     Mr. Wynn Will Suffer             Irreparable    Harm     Without     a
           Preliminary Injunction

         An injury is irreparable when it “cannot be undone through monetary

remedies.” Cate v. Oldham, 707 F.2d 1176, 1189 (11th Cir. 1983); see also

United States v. Askins & Miller Orthopaedics, P.A., 924 F.3d 1348, 1358 (11th

Cir. 2019) (explaining that when it is unlikely that a plaintiff will be able to

recover money damages, his injury is irreparable). That is true here. Farmers

or ranchers who have their farm loans forgiven under Section 1005 will gain

an unfair competitive advantage over those, like Mr. Wynn, who are required

to continue to pay their farm loans and are therefore unable to use that capital

for other investments or improvements. Even if Section 1005 is eventually




                                       20
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 21 of 25 PageID 72




invalidated, that would not reinstitute any loans that were forgiven during the

pendency of the litigation and therefore cannot restore the status quo. 16

       Moreover, Mr. Wynn cannot seek monetary relief due to sovereign

immunity. See Odebrecht Const., Inc. v. Sec’y, Fla. Dep’t of Transp., 715 F.3d

1268, 1289 (11th Cir. 2013) (“In the context of preliminary injunctions,

numerous courts have held that the inability to recover monetary damages

because of sovereign immunity renders the harm suffered irreparable.”);

Order, Greer’s Ranch Café, ECF No. 11 at 16 (holding that plaintiffs’ “injuries

are . . . irreparable in light of Defendants’ sovereign immunity”). Thus,

allowing Defendants to implement the “socially disadvantaged” portions of

Section 1005 during the pendency of this litigation would “impair the

implementation and effectiveness of any remedy provided by the Court.”

Lathers, Local 251-L v. Jones, No. 89-0063-CIV-ORL-19, 1989 WL 224950, at

*2 (M.D. Fla. Mar. 17, 1989). A preliminary injunction is necessary to preserve

the status quo and ensure that Mr. Wynn is able to secure full relief. See

Burgos v. Univ. of Cent. Fla. Bd. of Trs., 283 F. Supp. 2d 1268, 1271 (M.D. Fla.

2003) (“The primary purpose of a preliminary injunction is to preserve the



16 The USDA has indicated that it will begin processing payments in June. See
https://www.farmers.gov/sites/default/files/2021-05/arp-timeline-pdf.pdf (last visited May 24,
2021). Once the USDA has begun forgiving loans, any court order which merely restrains
future loan forgiveness will no longer provide Plaintiff with full relief. Not granting a
preliminary injunction will therefore irreversibly alter the status quo and limit Plaintiff’s
ability to secure full relief.


                                             21
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 22 of 25 PageID 73




status quo until the merits of the controversy can be fully and fairly

adjudicated” (internal quotation marks omitted)). 17

     III.   The Balance of Equities Tips in Mr. Wynn’s Favor and an
            Injunction Is in the Public Interest

        The irreparable harm that Mr. Wynn will suffer without a preliminary

injunction outweighs any harm that the preliminary injunction would cause

Defendants. When a constitutional right hangs in the balance, that usually

trumps the harm to defendants. See Gonzalez v. Governor of Ga., 978 F.3d

1266, 1272 (11th Cir. 2020) (loss of the right to vote outweighed the

government’s asserted harms); Gayle v. Meade, No. 20-21553-CIV, 2020 WL

3041326, at *21 (S.D. Fla. June 6, 2020) (“irreparable harm to [plaintiffs’]

constitutional rights and health” outweighs asserted government interests).

Moreover, Defendants cannot show that an injunction would cause them any

direct harm, since it would simply prevent them from providing loan assistance


17Although Mr. Wynn’s primary irreparable harm argument is that monetary relief is barred
by sovereign immunity, his denial of equal protection is also an irreparable harm. The
Eleventh Circuit held several decades ago that an equal protection injury does not in and of
itself constitute irreparable harm. Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City
of Jacksonville, Fla., 896 F.2d 1283, 1285–86 (11th Cir. 1990). But that is contrary to the
“well-settled” conclusion that many other courts subsequently reached in equal protection
cases. See, e.g., Free the Nipple-Fort Collins v. City of Fort Collins, Colorado, 916 F.3d 792,
806 (10th Cir. 2019) (“[W]ell-settled law supports the constitutional-violation-as-irreparable-
injury principle . . . .”); Brewer v. W. Irondequoit Cent. Sch. Dist., 212 F.3d 738, 744 (2d Cir.
2000) (rejecting the argument that the presumption of irreparable harm in constitutional
cases only applies to First Amendment injuries). In light of the “well-settled” consensus that
“the deprivation of constitutional rights unquestionably constitutes irreparable injury,”
Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012), the continued viability of Northeast
Florida Chapter is in doubt, especially since an equal protection injury almost always carries
with it non-monetary harm, such as shame or stigma, that is hard to quantify.


                                               22
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 23 of 25 PageID 74




in a race-based fashion. By contrast, Mr. Wynn would suffer an irreparable

violation of his constitutional rights absent a preliminary injunction.

         A preliminary injunction would also serve the public interest because

“the public interest is served when constitutional rights are protected.”

Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312, 1327 (11th Cir. 2019).

Indeed, “the public . . . has no interest in enforcing an unconstitutional law.”

Scott v. Roberts, 612 F.3d 1279, 1297 (11th Cir. 2010); see also Vigue v. Shoar,

494 F. Supp. 3d 1204, 1231 (M.D. Fla. 2020) (similar). Because Mr. Wynn has

shown a strong likelihood of success, the public interest factor weighs in his

favor.

   IV.     No Security Should Be Required

         This Court has discretion to determine the amount of security required

under Rule 65(c) and it is “well-established” that it “may elect to require no

security at all.” BellSouth Telecomms., Inc. v. MCIMetro Access Transmission

Servs., LLC, 425 F.3d 964, 971 (11th Cir. 2005). This is particularly

appropriate in “[p]ublic interest litigation” such as this case. Booher v. Marion

Cty., No. 5:07-CV-00282, 2007 WL 9684182, at *4 (M.D. Fla. Sept. 21, 2007).

Vindicating Mr. Wynn’s equal protection rights is strongly in the public

interest, and there is no need for a bond or other security.




                                        23
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 24 of 25 PageID 75




                              CONCLUSION

      The Motion for a Preliminary Injunction should be granted.

Dated: May 25, 2021.

Respectfully submitted,

PACIFIC LEGAL FOUNDATION

                                    s/ Wencong Fa
 Christina M. Martin                Wencong Fa*
 Fla. Bar No. 100760                Cal. Bar No. 301679
 4440 PGA Blvd., Suite 307          Lead Counsel
 Palm Beach Gardens, FL 33410       Daniel M. Ortner*
 Telephone: (561) 619-5000          Cal. Bar No. 329866
 Facsimile: (561) 619-5006          930 G Street
 Email: CMartin@pacificlegal.org    Sacramento CA 95814
                                    Email: WFa@pacificlegal.org
                                    Email: DOrtner@pacificlegal.org

                                    Glenn E. Roper*
                                    Colo. Bar No. 38723
                                    1745 Shea Center Dr., Suite 400
                                    Highlands Ranch CO 80129
                                    Telephone: (916) 419-7111
                                    Facsimile: (916) 419-7747
                                    Email: GERoper@pacificlegal.org

                           Attorneys for Plaintiff
                            * Special admission




                                     24
Case 3:21-cv-00514-MMH-JRK Document 11 Filed 05/25/21 Page 25 of 25 PageID 76




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 25, 2021, I caused the foregoing to be served

via U.S. Mail (certified) on the following parties:

      Thomas J. Vilsack, Secretary
      U.S. Department of Agriculture
      1400 Independence Avenue, S.W.
      Washington, DC 20250

      Zach Ducheneaux, Administrator
      Farm Service Agency
      U.S. Department of Agriculture
      1400 Independence Avenue, S.W.
      Washington, DC 20250

      Additionally, I certify that the foregoing was sent via U.S. Mail (certified)
to the United States Attorney General at the following address:

      Merrick Garland
      Attorney General
      U.S. Department of Justice
      950 Pennsylvania Avenue, NW
      Washington, DC 20530-0001

                                             s/ Wencong Fa
                                            Wencong Fa*
                                            Cal. Bar No. 301679
                                            Lead Counsel
                                            * Special Admission
